Case 1:20-cv-03495-FB-SJB Document 134 Filed 07/27/21 Page 1 of 8 PageID #: 5698




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -----------------------------------------------x
  GOVERNMENT EMPLOYEES
  INSURANCE COMPANY, et al.,                       MEMORANDUM AND ORDER

                        Plaintiffs,                   Case No. 1:20-cv-03495-FB-SJB

         -against-

  ALEXANDR ZAITSEV, M.D., et al.,

                         Defendants.
  ------------------------------------------------x


  Appearances:                                        For the Defendants:
  For the Plaintiffs:                                 MATTHEW J. CONROY, ESQ.
  MAX GERSHENOFF, ESQ.                                Schwartz, Conroy & Hack, P.C.
  BARRY I. LEVY, ESQ.                                 666 Old Country Road, Suite 900
  FRANK TISCIONE, ESQ.                                Garden City, NY 11530
  COLLEEN O’NEIL, ESQ.
  STEVEN HENESY, ESQ.
  Rivkin Radler LLP
  926 Rexcorp Plaza
  Uniondale, NY 11556


 BLOCK, Senior District Judge:

        Plaintiffs (collectively “GEICO”) bring this action against Alexandr Zaitsev,

 M.D., Metropolitan Interventional Medical Services, P.C., Anthony Benevenga,

 Charles G. Nicola, D.C., Ridgewood Diagnostic Laboratory, L.L.C., Tri-State

 Multi-Specialty Medical Services, P.C., Riverside Medical Services, P.C.,

 Kristappa Sangavaram, M.D., Allan Weissman, M.D., Eugene Gorman, M.D.,



                                                 1
Case 1:20-cv-03495-FB-SJB Document 134 Filed 07/27/21 Page 2 of 8 PageID #: 5699




 Bogdan Negrea, M.D., Antonio Ciccone, D.O., Stella Amanze, P.A., Frida Isakov,

 P.A., Lucknie Ovincy, P.A., Emily Bakerman, N.P., Melissa Evans, N.P., Mini

 Mathew, N.P., Angela Pullock, N.P., Linda Santa Maria, N.P., Rivka Weiss, N.P.,

 Crosstown Medical, P.C., and William Focazio, M.D. GEICO alleges that

 defendants committed civil RICO violations, common law fraud, aiding and

 abetting fraud, unjust enrichment, and New Jersey Insurance Fraud Prevention Act

 violations. Additionally, GEICO seeks a declaratory judgement that defendants

 may not recover on any of the outstanding bills submitted to GEICO.

       GEICO now moves for a preliminary injunction to (1) stay all of defendants’

 pending no-fault insurance collection arbitration against GEICO and (2) enjoin the

 defendants from commencing any new no-fault insurance collection arbitration or

 litigation against GEICO, “pending the disposition of GEICO’s claims in this

 action.” ECF No. 113-1 at 9. 1

       For the following reasons GEICO’s motion is granted.

                       I. Motion for Preliminary Injunction

       In order to justify a preliminary injunction, the movant must establish “(1)



 1
  Plaintiffs’ motion to stay is only against Ridgewood Diagnostic Laboratory,
 L.L.C., Metropolitan Interventional Medical Services, P.C., Riverside Medical
 Services, P.C., Tri-State Multi-Specialty Medical Services, P.C., and affiliated
 physicians. See ECF No. 124. Defendant Allan Weissman was voluntarily
 dismissed on December 23, 2020. See ECF No. 80. Defendants Crosstown Medical
 and William Focazio settled with GEICO on March 22, 2021. See ECF No. 116.

                                          2
Case 1:20-cv-03495-FB-SJB Document 134 Filed 07/27/21 Page 3 of 8 PageID #: 5700




 either (a) a likelihood of success on the merits or (b) sufficiently serious questions

 going to the merits to make them a fair ground for litigation and a balance of

 hardships tipping decidedly in the movant's favor, and (2) irreparable harm in the

 absence of the injunction.” Kelly v. Honeywell Int'l, Inc., 933 F.3d 173, 183-84 (2d

 Cir. 2019) (internal citations and quotations omitted). “Likelihood of success is not

 the focus at the early stages of a case such as this, because any likelihood of

 success inquiry would be premature. Instead, the Court looks to whether there is a

 serious question going to the merits to make them a fair ground for trial.” Allstate

 Ins. Co. v. Elzanaty, 929 F. Supp. 2d 199, 217 (E.D.N.Y. 2013). 2

     A. Irreparable Harm

       “A showing of irreparable harm is ‘the single most important prerequisite for

 the issuance of a preliminary injunction.’ ” Faiveley Transp. Malmo AB v. Wabtec

 Corp., 559 F.3d 110, 118 (2d Cir. 2009) (quoting Rodriguez v. DeBuono, 175 F.3d

 227, 234 (2d Cir. 1999)). “To establish irreparable harm, a party ... must show that

 there is a continuing harm which cannot be adequately redressed by final relief on

 the merits and for which money damages cannot provide adequate compensation.”


 2
  Defendants argue that the Federal Arbitration Act precludes this Court from
 granting a preliminary injunction. ECF No. 113-2 at 17. However, “courts have
 concluded that the FAA does not apply to no-fault insurance collections
 arbitrations.” Gov't Emps. Ins. Co. v. Moshe, No. 120CV1098FBRER, 2020 WL
 3503176, at *1 n.2 (E.D.N.Y. June 29, 2020) (citing Gov't Emps. Ins. Co. v.
 Mayzenberg, 2018 WL 6031156, at *4 (E.D.N.Y. Nov. 16, 2018); State Farm v.
 Parisien, 352 F. Supp. 3d 215, 233 (E.D.N.Y. 2018)).

                                            3
Case 1:20-cv-03495-FB-SJB Document 134 Filed 07/27/21 Page 4 of 8 PageID #: 5701




 Kamerling v. Massanari, 295 F.3d 206, 214 (2d Cir. 2002) (internal citations

 omitted).

       Courts in this Circuit have found, in analogous cases, that “[i]rreparable

 harm occur[ed] where ‘an insurer is required to waste time defending numerous

 no-fault actions when those same proceedings could be resolved globally in a

 single, pending declaratory judgment action.’ ” Gov't Emps. Ins. Co. v. Moshe, No.

 120CV1098FBRER, 2020 WL 3503176, at *1 (E.D.N.Y. June 29, 2020) (quoting

 State Farm Mut. Auto. Ins. Co. v. Parisien, 352 F. Supp. 3d 215, 233 (E.D.N.Y.

 2018)); see also Elzanaty, 929 F. Supp. 2d at 222; Gov't Emps. Ins. Co. v.

 Mayzenberg, No. 17-CV-2802, 2018 WL 6031156, at *5 (E.D.N.Y. Nov. 16,

 2018); Gov't Emps. Ins. Co. v. Wellmart RX, Inc., 435 F. Supp. 3d 443, 449–50

 (E.D.N.Y. 2020), appeal dismissed (May 11, 2020) (collecting cases).

       Defendants have at least 821 pending arbitrations against GEICO that

 present a risk of inconsistent judgments. This establishes irreparable harm.3

     B. Serious Question Going to the Merits

       GEICO must demonstrate, at this stage, “sufficiently serious questions going


 3
   Defendants cite Allstate Ins. Co. v. Harvey Family Chiropractic, 677 F. App'x
 716 (2d Cir. 2017) in arguing that wasted time and resources do not constitute
 irreparable harm. ECF No. 113-2 at 25. “However, Harvey does not preclude
 granting an injunction to avoid inconsistent judgments.” Moshe, 2020 WL
 3503176, at *2 (citing Wellmart RX, Inc., 435 F. Supp. 3d at 451 (“[T]he Second
 Circuit [in Harvey] said nothing of the risk of inconsistent judgments.”); 2d Cir.
 Local R. 32.1.1(a) (“Rulings by summary order do not have precedential effect”)).

                                           4
Case 1:20-cv-03495-FB-SJB Document 134 Filed 07/27/21 Page 5 of 8 PageID #: 5702




 to the merits to make them a fair ground for litigation and a balance of hardships

 tipping decidedly” in GEICO’s favor. Parisien, 352 F. Supp. 3d at 234.

       GEICO’s complaint provides sufficiently detailed allegations of a complex

 scheme of fraudulent activity. The complaint alleges that the defendants (1)

 submitted charges to GEICO for healthcare services that were medically

 unnecessary and in some cases not even performed, (2) submitted bills and

 treatment reports that misrepresented and exaggerated the level and type of

 medical services provided, (3) provided the alleged fraudulent healthcare services

 pursuant to illegal kickback and self-referral arrangements, (4) performed some of

 the alleged fraudulent healthcare services via independent contractors and/or

 unsupervised nurse practitioners and physician assistants, and (5) misrepresented

 that they were in compliance with all relevant laws and regulations. Furthermore,

 these allegations are not conclusory since they are supported by detailed examples

 throughout the complaint. See, e.g., ECF No. 1 at 39, 53, 61, 73, 79, 99 (citing

 specific patients and treatment dates); ECF 113-1 at 30–43 (affirmation of Dr.

 Weissman supporting GEICO’s allegations). See Gov't Emps. Ins. Co. v. Strut, No.

 19-CV-728 (JLS), 2020 WL 1820500, at *2 (W.D.N.Y. Apr. 10, 2020) (rejecting

 insufficient proof argument where complaint provided “numerous examples to

 support each of [GEICO’s] fraud theories, citing specific patients, accident dates,

 and treatment dates.”).



                                           5
Case 1:20-cv-03495-FB-SJB Document 134 Filed 07/27/21 Page 6 of 8 PageID #: 5703




       Numerous courts have found a “serious question going to the merits” under

 similar circumstances. See Elzanaty, 929 F. Supp. 2d at 222 (finding details

 regarding “a complicated scheme of alleged fraudulent activity” sufficient);

 Parisien, 352 F. Supp. 3d at 234 (same); Wellmart RX, Inc., 435 F. Supp. 3d at

 454–55 (“Collectively, the complaint's detailed allegations and exhibits…easily

 raise a serious question going to the merits of whether defendants were prescribing

 medically necessary treatments.”); Moshe, 2020 WL 3503176, at *2; Gov't Emps.

 Ins. Co. v. Cean, No. 19CV2363PKCSMG, 2019 WL 6253804, at *5 (E.D.N.Y.

 Nov. 22, 2019).

       Accordingly, GEICO has established a serious question going to the merits.

    C. Balance of Hardships

       As the Court finds that there are “serious question[s] going to the merits,” it

 must further inquire as to whether there is a “balance of hardships tipping

 decidedly” in plaintiffs’ favor. Parisien, 352 F. Supp. 3d at 234.

       The balance of hardships favors GEICO. First, “all parties will benefit from

 having the issue of fraudulent incorporation determined in one action.” Elzanaty,

 929 F. Supp. 2d at 222; see also Cean, 2019 WL 6253804, at *5 (“granting the stay

 and injunction will actually save all parties time and resources. Rather than

 adjudicating hundreds of individual claims in a piecemeal fashion, all claims can

 be efficiently and effectively dealt with in a single declaratory judgment action”);



                                           6
Case 1:20-cv-03495-FB-SJB Document 134 Filed 07/27/21 Page 7 of 8 PageID #: 5704




 Mayzenberg, 2018 WL 6031156, at *7 (“it is obviously more efficient and

 beneficial for Defendants if all of their claims are resolved in one action, rather

 than in hundreds of different proceedings.”)

       Furthermore, defendants will not be disadvantaged if the stay is granted

 since they will be entitled to statutory interest on their unpaid claims should they

 ultimately prevail. See Elzanaty, 929 F. Supp. 2d at 222 (“[defendant] will benefit

 from the stay if it ultimately prevails in this matter, because it will be entitled to the

 collection of interest”); see also Mayzenberg, 2018 WL 6031156, at *7.

    D. Bond

       Rule 65(c) of the Federal Rules of Civil Procedure provides that “[t]he court

 may issue a preliminary injunction or a temporary restraining order only if the

 movant gives security in an amount that the court considers proper.” However,

 courts have “wide discretion to dispense with the bond requirement” when “there

 has been no proof of likelihood of harm.” Mayzenberg, 2018 WL 6031156, at *10

 (quoting Donohue v. Mangano, 886 F. Supp. 2d 126, 163 (E.D.N.Y. 2012)).

       This Court agrees with GEICO that “the requested injunction will not cause

 Defendants any prejudice at all.” ECF No. 113-1 at 25. As this Court has

 previously noted, “GEICO undoubtedly has the ability to pay if defendants

 prevail.” Moshe, 2020 WL 3503176, at *4; see also Wellmart RX, Inc., 435 F.

 Supp. 3d at 456 (waiving the security requirement in light of the “the lack of



                                             7
Case 1:20-cv-03495-FB-SJB Document 134 Filed 07/27/21 Page 8 of 8 PageID #: 5705




 prejudice to defendants resulting from a preliminary injunction”); Mayzenberg,

 2018 WL 6031156, at *10 (not requiring security based on same considerations).

       Accordingly, the security requirement is waived.

                                   CONCLUSION

       GEICO’s motion for a preliminary injunction is GRANTED. A preliminary

 injunction is issued (1) staying all of defendants’ pending arbitrations against

 GEICO and (2) enjoining defendants from commencing new no-fault arbitrations

 and litigations against GEICO until resolution of the instant federal court action.

       SO ORDERED.




                                               __/S/ Frederic Block__________________
                                               FREDERIC BLOCK
                                               Senior United States District Judge
 Brooklyn, New York
 July 27, 2021




                                           8
